 

 

Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement, dated as of [•], is made by and between Plumas
Bancorp, a corporation organized under the laws of the State of California (the
“Company”), and [•] (the “Indemnitee”).

 

WHEREAS, it is essential to the Company to retain and attract as directors,
officers and employees the most capable persons available;

 

WHEREAS, the Indemnitee is an “agent” (as such term is defined in Section 317 of
the California Corporations Code) of the Company;

 

WHEREAS, the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors, officers and
employees of companies;

 

WHEREAS, Section 317 of the California Corporations Code, the Company’s Articles
of Incorporation (“Articles of Incorporation”) and the Company’s Bylaws
(“Bylaws”) authorize the Company to indemnify and advance expenses to its agents
to the extent provided therein, and the Indemnitee serves as an agent of the
Company, in part, in reliance on such provisions;

 

WHEREAS, the Company has determined that its inability to retain and attract as
directors, officers and employees the most capable persons would be detrimental
to the interests of the Company, and that the Company therefore should seek to
assure such persons that indemnification and insurance coverage will be
available in the future; and

 

WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in order to enhance the Indemnitee’s continued
service to the Company in an effective manner and the Indemnitee’s reliance on
the Company’s Articles of Incorporation and Bylaws, and in part to provide the
Indemnitee with specific contractual assurance that the protection promised by
the Company’s Articles of Incorporation and Bylaws will be available to the
Indemnitee (regardless of, among other things, any amendment to or revocation of
the applicable provisions of the Company’s Articles of Incorporation and Bylaws
or any change in the composition of the governing bodies of the Company or any
acquisition transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of and the advancing of expenses to
the Indemnitee to the fullest extent (whether partial or complete) permitted by
law and as set forth in this Agreement, and, to the extent insurance is
maintained, for the continued coverage of the Indemnitee under the directors’
and officers’ liability insurance policy of the Company.

 

-1-

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Company directly or, on its behalf or at its request, as
an officer, director, manager, member, partner, fiduciary or trustee of, or in a
similar capacity with, another Person (as defined below) or any employee benefit
plan, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.     Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement:

 

(a)     Agreement: means this Indemnification Agreement, as amended from time to
time hereafter.

 

(b)     Board of Directors: means the Board of Directors of the Company.

 

(c)     Claim: means any threatened, asserted, pending or completed civil,
criminal, administrative, investigative or other action, suit or proceeding of
any kind whatsoever, including any arbitration or other alternative dispute
resolution mechanism, or any appeal of any kind thereof, or any inquiry or
investigation, whether instituted by the Company, any governmental agency or any
other party, that the Indemnitee in good faith believes might lead to the
institution of any such action, suit or proceeding, whether civil, criminal,
administrative, investigative or other, including any arbitration or other
alternative dispute resolution mechanism.

 

(d)     Indemnifiable Expenses: means (i) all expenses and liabilities,
including judgments, fines, penalties, interest, amounts paid in settlement with
the approval of the Company, and counsel fees and disbursements (including,
without limitation, experts’ fees, court costs, retainers, transcript fees,
duplicating, printing and binding costs, as well as telecommunications, postage
and courier charges) paid or incurred in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to investigate, defend, be a witness in or participate in, any Claim
relating to any Indemnifiable Event by reason of the fact that Indemnitee is,
was or has agreed to serve as a director, officer, employee or agent of the
Company, or while serving as a director, officer or employee of the Company, is
or was serving or has agreed to serve on behalf of or at the request of the
Company as a director, officer, manager, member, partner, fiduciary, trustee or
in a similar capacity of another Person, or by reason of any action alleged to
have been taken or omitted in any such capacity, whether occurring before, on or
after the date of this Agreement (any such event, an “Indemnifiable Event”),
(ii) any liability pursuant to a loan guaranty (other than a loan guaranty given
in a personal capacity) or otherwise, for any indebtedness of the Company or any
subsidiary of the Company, including, without limitation, any indebtedness which
the Company or any subsidiary of the Company has assumed or taken subject to,
and (iii) any liabilities which an Indemnitee incurs as a result of acting on
behalf of the Company (whether as a fiduciary or otherwise) in connection with
the operation, administration or maintenance of an employee benefit plan or any
related trust or funding mechanism (whether such liabilities are in the form of
excise taxes assessed by the United States Internal Revenue Service, penalties
assessed by the United States Department of Labor, restitutions to such a plan
or trust or other funding mechanism or to a participant or beneficiary of such
plan, trust or other funding mechanism, or otherwise).

 

-2-

--------------------------------------------------------------------------------

 

 

(e)     Indemnitee-Related Entities: means any corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise (other than the Company or any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise Indemnitee has agreed, on behalf of the Company or at the Company’s
request, to serve as a director, officer, employee or agent and which service is
covered by the indemnity described in this Agreement) from whom an Indemnitee
may be entitled to indemnification or advancement of expenses with respect to
which, in whole or in part, the Company may also have an indemnification or
advancement obligation (other than as a result of obligations under an insurance
policy).

 

(f)     Jointly Indemnifiable Claim: means any Claim for which the Indemnitee
shall be entitled to indemnification from both an Indemnitee-Related Entity and
the Company pursuant to applicable law, any indemnification agreement or the
articles of incorporation, bylaws, partnership agreement, operating agreement,
certificate of formation, certificate of limited partnership or comparable
organizational documents of the Company and an Indemnitee-Related Entity.

 

(g)     Loss: means all losses, Claims, damages, fines, or penalties, including,
without limitation, any legal or other expenses (including, without limitation,
any legal fees, judgments, fines, appeal bonds or related expenses) incurred in
connection with defending, investigating or settling any Claim, fine, penalty or
similar action.

 

(h)     Person: means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity.

 

2.     Basic Indemnification Arrangement; Advancement of Indemnifiable Expenses.

 

(a)     In the event that the Indemnitee was, is or becomes subject to, a party
to or witness or other participant in, or is threatened to be made subject to, a
party to or witness or other participant in, a Claim by reason of (or arising in
part out of) an Indemnifiable Event, the Company shall indemnify the Indemnitee,
or cause such Indemnitee to be indemnified, to the fullest extent permitted by
the laws of the State of California in effect on the date hereof and as amended
from time to time, and shall hold the Indemnitee harmless from and against all
Losses that arise by reason of (or arising in part out of) an Indemnifiable
Event; provided, however, that no change in the laws of the State of California
shall have the effect of reducing the benefits available to the Indemnitee
hereunder based on the laws of the State of California as in effect on the date
hereof or as such benefits may improve as a result of amendments after the date
hereof. The rights of the Indemnitee provided in this Section 2 shall include,
without limitation, the rights set forth in the other sections of this
Agreement. Payments of Indemnifiable Expenses shall be made as soon as
practicable but in any event no later than twenty (20) calendar days after
written demand is presented to the Company, against any and all Indemnifiable
Expenses.

 

-3-

--------------------------------------------------------------------------------

 

 

(b)     Upon request by the Indemnitee, the Company shall advance, or cause to
be advanced, any and all Indemnifiable Expenses incurred by the Indemnitee (an
“Expense Advance”) on the terms and subject to the conditions of this Agreement,
as soon as practicable but in any event no later than twenty (20) calendar days
after written demand, together with supporting documentation, is presented to
the Company. The Company shall, in accordance with such request (but without
duplication), either (i) pay, or cause to be paid, such Indemnifiable Expenses
on behalf of the Indemnitee, or (ii) reimburse, or cause the reimbursement of,
the Indemnitee for such Indemnifiable Expenses. The Indemnitee’s right to an
Expense Advance is absolute and shall not be subject to any condition that the
Board of Directors shall not have determined that the Indemnitee is not entitled
to be indemnified under applicable law. However, the obligation of the Company
to make an Expense Advance pursuant to this Section 2(b) shall be subject to the
condition that, if, when and to the extent that a final judicial determination
is made (as to which all rights of appeal therefrom have been exhausted or
lapsed) that the Indemnitee is not entitled to be so indemnified under
applicable law, the Company shall be entitled to be reimbursed by the Indemnitee
(who hereby agrees to reimburse the Company) for all such amounts theretofore
paid (it being understood and agreed that the foregoing agreement by the
Indemnitee shall be deemed to satisfy any requirement that the Indemnitee
provide the Company with an undertaking to repay any Expense Advance if it is
ultimately determined that the Indemnitee is not entitled to indemnification
under applicable law). The Indemnitee’s undertaking to repay such Expense
Advances shall be unsecured and interest-free.

 

(c)     Notwithstanding anything in this Agreement to the contrary, the
Indemnitee shall not be entitled to indemnification or advancement of
Indemnifiable Expenses pursuant to this Agreement in connection with any Claim
initiated by the Indemnitee unless (i) the Company has joined in or the Board of
Directors of the Company has authorized or consented to the initiation of such
Claim or (ii) the Claim is one to enforce the Indemnitee’s rights under this
Agreement (including an action pursued by the Indemnitee to secure a
determination that the Indemnitee should be indemnified under applicable law).

 

(d)     The indemnification obligations of the Company under Section 2(a) shall
be subject to the condition that the Board of Directors shall not have
determined (by majority vote of directors who are not parties to the applicable
Claim) that the indemnification of the Indemnitee is not proper in the
circumstances because the Indemnitee is not entitled to be indemnified under
applicable law. If the Board of Directors determines that the Indemnitee is not
entitled to be indemnified in whole or in part under applicable law, the
Indemnitee shall have the right to commence litigation in any court in the State
of California having subject matter jurisdiction thereof and in which venue is
proper, seeking an initial determination by the court or challenging any such
determination by the Board of Directors or any aspect thereof, including the
legal or factual bases therefor, and the Company hereby consents to service of
process and to appear in any such proceeding. If the Indemnitee commences legal
proceedings in a court of competent jurisdiction to secure a determination that
the Indemnitee should be indemnified under applicable law, any determination
made by the Board of Directors that the Indemnitee is not entitled to be
indemnified under applicable law shall not be binding, the Indemnitee shall
continue to be entitled to receive Expense Advances, and the Indemnitee shall
not be required to reimburse the Company for any Expense Advance, until a final
judicial determination is made in the Claim (as to which all rights of appeal
therefrom have been exhausted or lapsed) that the Indemnitee is not entitled to
be so indemnified under applicable law. Any determination by the Board of
Directors otherwise shall be conclusive and binding on the Company and the
Indemnitee.

 

-4-

--------------------------------------------------------------------------------

 

 

(e)     To the extent that the Indemnitee has been successful on the merits or
otherwise in defense of any or all Claims relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, including
dismissal without prejudice, the Indemnitee shall be indemnified against all
Indemnifiable Expenses actually and reasonably incurred in connection therewith,
notwithstanding an earlier determination by the Board of Directors that the
Indemnitee is not entitled to indemnification under applicable law.

 

(f)     Notwithstanding anything to the contrary herein, the Company shall not
be obligated pursuant to the terms of this Agreement to indemnify Indemnitee for
any acts or omissions or transactions from which a director, officer, employee
or agent may not be relieved of liability under applicable law including, if
applicable and without limitation, Indemnitee’s purchase and sale of securities
in violation of Section 16(b) of the Securities Exchange Act of 1934, as
amended, or any similar successor statute.

 

(g)     Notwithstanding any other provisions contained herein, this Agreement
and the rights and obligations of the parties hereto are subject to the
requirements, limitations and prohibitions set forth in state and federal laws,
rules, regulations, and orders regarding indemnification and prepayment of
expenses, legal or otherwise, and liabilities, including, without limitation,
Section 317 of the California Corporations Code, Section 18(k) of the Federal
Deposit Insurance Act and Part 359 of the Federal Deposit Insurance
Corporation’s Rules and Regulations and any successor regulations thereto.

 

3.     Indemnification for Additional Expenses. The Company shall indemnify, or
cause the indemnification of, the Indemnitee against any and all Indemnifiable
Expenses and, if requested by the Indemnitee, shall advance such Indemnifiable
Expenses to the Indemnitee subject to and in accordance with Section 2, which
are incurred by the Indemnitee in connection with any action brought by the
Indemnitee, the Company or any other Person with respect to the Indemnitee’s
right to: (i) indemnification or an Expense Advance by the Company under this
Agreement or any provision of the Company’s Articles of Incorporation and/or
Bylaws and/or (ii) recovery under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether the
Indemnitee ultimately is determined to be entitled to such indemnification,
Expense Advance or insurance recovery, as the case may be; provided that the
Indemnitee shall be required to reimburse such Indemnifiable Expenses in the
event that a final judicial determination is made in the Claim (as to which all
rights of appeal therefrom have been exhausted or lapsed) that such action
brought by the Indemnitee, or the defense by the Indemnitee of an action brought
by the Company or any other Person, as applicable, was frivolous or in bad
faith.

 

-5-

--------------------------------------------------------------------------------

 

 

4.     Partial Indemnity, Etc. If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
Indemnifiable Expenses in respect of a Claim but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify the Indemnitee
for the portion thereof to which the Indemnitee is entitled.

 

5.     Burden of Proof. In connection with any determination by the Board of
Directors, any court or otherwise as to whether the Indemnitee is entitled to be
indemnified hereunder, the Board of Directors or court shall presume that the
Indemnitee has satisfied the applicable standard of conduct and is entitled to
indemnification, and the burden of proof shall be on the Company or its
representative to establish, by clear and convincing evidence, that the
Indemnitee is not so entitled.

 

6.     Reliance as Safe Harbor. The Indemnitee shall be entitled to
indemnification for any action or omission to act undertaken (a) in good faith
reliance upon the records of the Company, including its financial statements, or
upon information, opinions, reports or statements furnished to the Indemnitee by
the officers or employees of the Company or any of its subsidiaries in the
course of their duties, or by committees of the Board of Directors, or by any
other Person as to matters the Indemnitee reasonably believes are within such
other Person’s professional or expert competence, or (b) on behalf of the
Company in furtherance of the interests of the Company in good faith in reliance
upon, and in accordance with, the advice of legal counsel or accountants,
provided such legal counsel or accountants were selected with reasonable care by
or on behalf of the Company. In addition, the knowledge and/or actions, or
failures to act, of any other director, officer, agent or employee of the
Company shall not be imputed to the Indemnitee for purposes of determining the
right to indemnity hereunder.

 

7.     No Other Presumptions. For purposes of this Agreement, the termination of
any Claim, action, suit or proceeding, by judgment, order, settlement (whether
with or without court approval) or conviction, or upon a plea of nolo contendere
or its equivalent, shall not create a presumption that the Indemnitee did not
meet any particular standard of conduct or have any particular belief or that a
court has determined that indemnification is not permitted by applicable law. In
addition, neither the failure of the Board of Directors to have made a
determination as to whether the Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the Board
of Directors that the Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by the
Indemnitee to secure a judicial determination that the Indemnitee should be
indemnified under applicable law shall be a defense to the Indemnitee’s claim or
create a presumption that the Indemnitee has not met any particular standard of
conduct or did not have any particular belief.

 

8.     Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights the Indemnitee may have under the Company’s
Articles of Incorporation and Bylaws, the laws of the State of California, or
otherwise. To the extent that a change in the laws of the State of California or
the interpretation thereof (whether by statute or judicial decision) permits
greater indemnification by agreement than would be afforded currently under the
Company’s Articles of Incorporation and Bylaws, it is the intent of the parties
hereto that the Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. To the extent that there is a conflict or inconsistency
between the terms of this Agreement and the Company’s Articles of Incorporation
or Bylaws, it is the intent of the parties hereto that the Indemnitee shall
enjoy the greater benefits regardless of whether contained herein, in the
Company’s Articles of Incorporation or Bylaws. No amendment or alteration of the
Company’s Articles of Incorporation or Bylaws or any other agreement shall
adversely affect the rights provided to Indemnitee under this Agreement.

 

-6-

--------------------------------------------------------------------------------

 

 

9.     Liability Insurance. The Company shall use its reasonable best efforts to
purchase and maintain a policy or policies of insurance with reputable insurance
companies with A.M. Best ratings of “A” or better, providing Indemnitee with
coverage for any liability asserted against, or incurred by, Indemnitee or on
Indemnitee’s behalf by reason of the fact that Indemnitee is or was or has
agreed to serve as a director, officer, employee or agent of the Company, or
while serving as a director, officer or employee of the Company, is or was
serving or has agreed to serve on behalf of or at the request of the Company as
a director, officer, employee or agent (which, for purposes hereof, shall
include a trustee, fiduciary, partner or manager or similar capacity) of another
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise, or arising out of Indemnitee’s status
as such, whether or not the Company would have the power to indemnify Indemnitee
against such liability under the provisions of this Agreement. Such insurance
policies shall have coverage terms and policy limits at least as favorable to
Indemnitee as the insurance coverage provided to any other director or officer
of the Company. If the Company has such insurance in effect at the time the
Company receives from Indemnitee any notice of the commencement of an action,
suit or proceeding, the Company shall give prompt notice of the commencement of
such action, suit or proceeding to the insurers in accordance with the
procedures set forth in the policy. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.

 

10.     Amendments, Etc. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver. In the event the
Company or any of its subsidiaries enters into an indemnification agreement with
another director, officer, agent, fiduciary or manager of the Company or any of
its subsidiaries containing a term or terms more favorable to the indemnitee
than the terms contained herein (as determined by the Indemnitee), the
Indemnitee shall be afforded the benefit of such more favorable term or terms
and such more favorable term or terms shall be deemed incorporated by reference
herein as if set forth in full herein. As promptly as practicable following the
execution by the Company or the relevant subsidiary of each indemnity agreement
with any such other director, officer or manager (i) the Company shall send a
copy of the indemnity agreement to the Indemnitee, and (ii) if requested by the
Indemnitee, the Company shall prepare, execute and deliver to the Indemnitee an
amendment to this Agreement containing such more favorable term or terms. [The
parties hereto agree that this Agreement amends and restates, and replaces in
its entirety, that certain Indemnification Agreement dated as of [●], entered
into by and between the Company and the Indemnitee.]

 

-7-

--------------------------------------------------------------------------------

 

 

11.     Subrogation. Subject to Section 12, in the event of payment by the
Company under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery of the Indemnitee with respect to
any insurance policy. Indemnitee shall execute all papers reasonably required
and shall do everything that may be reasonably necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights. The Company shall pay or
reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.

 

12.     Jointly Indemnifiable Claims. Given that certain Jointly Indemnifiable
Claims may arise due to the relationship between the Indemnitee-Related Entities
and the Company and the service of the Indemnitee as a director and/or officer
of the Company at the request of the Indemnitee-Related Entities, the Company
acknowledges and agrees that the Company shall be fully and primarily
responsible for the payment to the Indemnitee in respect of indemnification and
advancement of Indemnifiable Expenses in connection with any such Jointly
Indemnifiable Claim, pursuant to and in accordance with the terms of this
Agreement, irrespective of any right of recovery the Indemnitee may have from
the Indemnitee-Related Entities. Under no circumstance shall the Company be
entitled to any right of subrogation or contribution by the Indemnitee-Related
Entities and no right of recovery the Indemnitee may have from the
Indemnitee-Related Entities shall reduce or otherwise alter the rights of the
Indemnitee or the obligations of the Company hereunder. In the event that any of
the Indemnitee-Related Entities shall make any payment to the Indemnitee in
respect of indemnification or advancement of expenses with respect to any
Jointly Indemnifiable Claim, the Indemnitee-Related Entity making such payment
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee against the Company under the terms of this
Agreement, and the Indemnitee shall execute all papers reasonably required and
shall do all things that may be reasonably necessary to secure such rights,
including the execution of such documents as may be necessary to enable the
Indemnitee-Related Entities effectively to bring suit to enforce such rights.
Each of the Indemnitee-Related Entities shall be third-party beneficiaries with
respect to this Section 12, entitled to enforce this Section 12 against the
Company as though each such Indemnitee-Related Entity were a party to this
Agreement.

 

13.     No Duplication of Payments. Subject to Section 12 hereof, the Company
shall not be liable under this Agreement to make any payment in connection with
any Claim made against the Indemnitee to the extent the Indemnitee has otherwise
actually received payment (under any insurance policy, any provision of the
Company’s Articles of Incorporation and Bylaws, or otherwise) of the amounts
otherwise indemnifiable hereunder.

 

-8-

--------------------------------------------------------------------------------

 

 

14.     Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event or to assume the defense
thereof, with counsel reasonably satisfactory to the Indemnitee; provided that
if the Indemnitee reasonably believes, after consultation with counsel selected
by the Indemnitee, that (i) the use of counsel chosen by the Company to
represent the Indemnitee would present such counsel with an actual or potential
conflict of interest, (ii) the named parties in any such Claim (including any
impleaded parties) include both (A) the Company or any subsidiary of the Company
and (B) the Indemnitee, and the Indemnitee concludes that there may be one or
more legal defenses available to him that are different from or in addition to
those available to the Company or any subsidiary of the Company or (iii) any
such representation by such counsel would be precluded under the applicable
standards of professional conduct then prevailing, then the Indemnitee shall be
entitled to retain separate counsel (but not more than one law firm plus, if
applicable, local counsel in respect of any particular Claim) at the Company’s
expense. The Company shall not be liable to the Indemnitee under this Agreement
for any amounts paid in settlement of any Claim relating to an Indemnifiable
Event effected without the Company’s prior written consent. The Company shall
not, without the prior written consent of the Indemnitee, effect any settlement
of any Claim relating to an Indemnifiable Event which the Indemnitee is or could
have been a party unless such settlement solely involves the payment of money
and includes a complete and unconditional release of the Indemnitee from all
liability on all claims that are the subject matter of such Claim. Neither the
Company nor the Indemnitee shall unreasonably withhold its or his consent to any
proposed settlement; provided that the Indemnitee may withhold consent to any
settlement that does not provide a complete and unconditional release of the
Indemnitee. To the fullest extent permitted by California law, the Company’s
assumption of the defense of a Claim pursuant to this Section 14 will constitute
an irrevocable acknowledgement by the Company that any Indemnifiable Expenses
incurred by or for the account of Indemnitee incurred in connection therewith
are indemnifiable by the Company under Section 2 of this Agreement.

 

15.     Binding Effect, Etc. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, executors and personal and
legal representatives. The Company shall require and cause any successor(s)
(whether directly or indirectly, whether in one or a series of transactions, and
whether by purchase, merger, consolidation, or otherwise) to all or a
significant portion of the business and/or assets of the Company and/or its
subsidiaries (on a consolidated basis), by written agreement in form and
substance reasonably satisfactory to the Indemnitee, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place;
provided that no such assumption shall relieve the Company from its obligations
hereunder and any obligations shall thereafter be joint and several. This
Agreement shall continue in effect regardless of whether the Indemnitee
continues to serve as a director or officer of the Company and/or on behalf of
or at the request of the Company as a director, officer, manager, member,
partner, fiduciary, trustee or in a similar capacity of another Person. Except
as provided in this Section 15, neither party shall, without the prior written
consent of the other, assign or delegate this Agreement or any rights or
obligations hereunder.

 

-9-

--------------------------------------------------------------------------------

 

 

16.     Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any paragraph of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or unenforceable
and to give effect to the terms of this Agreement.

 

17.     Specific Performance, Etc. The parties recognize that if any provision
of this Agreement is violated by the parties hereto, the Indemnitee may be
without an adequate remedy at law. Accordingly, in the event of any such
violation, the Indemnitee shall be entitled, if the Indemnitee so elects, to
institute proceedings, either in law or at equity, to obtain damages, to enforce
specific performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.

 

18.     Notices. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written document delivered in person or sent by electronic mail, nationally
recognized overnight courier or personal delivery, addressed to such party at
the address set forth below or such other address as may hereafter be designated
in writing by such party to the other parties:

 

 

(a)

If to the Company, to:

          Plumas Bancorp
35 S. Lindan Avenue
Quincy, California 95971
Attn: Andrew Ryback
E-mail: andy.ryback@PlumasBank.com

 

 

(b)

If to the Indemnitee, to the address set forth on the signature page hereto.

 

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the email address specified above (or at such other
address or email address for a party as shall be specified by like notice). Any
notice delivered by any party hereto to any other party hereto shall also be
delivered to each other party hereto simultaneously with delivery to the first
party receiving such notice.

 

-10-

--------------------------------------------------------------------------------

 

 

19.     Counterparts. This Agreement may be executed in counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.

 

20.     Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction or interpretation thereof.

 

21.     Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

 

 

[SIGNATURE PAGE FOLLOWS]

 

-11-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

  PLUMAS BANCORP             By:       Name: Andrew Ryback     Title: President
and Chief Executive Officer                           [•]               Name:  
            Address:                               E-mail:     

 

 

 

[Signature Page to Indemnification Agreement]

 

-12-